DETAILED ACTION
Claims 1-25 are considered in this office action. Claims 1-25 are pending examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 10, 18 and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Fowe et al. (US2019/0346572) in view of Pack et al. (US8718932)and herein after will be referred as Fowe and Pack respectively. 

Regarding Claim 1, Fowe teaches a method of correlating sensed position data ( Para [0038] : “Each vehicle 124 and/or mobile device 122 may include position circuitry such as one or more processors or circuits for generating probe data. The probe data may be generated by receiving GNSS signals and comparing the GNSS signals to a clock to determine the absolute or relative position of the vehicle 124 and/or mobile device 122. The probe data may be generated by receiving radio signals or wireless signals (e.g., cellular signals, the family of protocols known as Wi-Fi or IEEE 802.11, the family of protocols known as Bluetooth, or another protocol) and comparing the signals to a pre-stored pattern of signals (e.g., a radio map). The mobile device 122 may act as probe 101 for determining the position or the mobile device 122 and the probe 101 may be separate devices.”) with terrestrial features, the sensed position data comprising sensed position points, the terrestrial features being located by terrestrial data, (Para [0122] : “FIG. 10 illustrates an example flowchart for the operation of mobile device 122 or server 125. Additional, different, or fewer acts may be provided. The acts of the flowchart may be performed by a processor of the server or the mobile device. For example, the processor may be running a map-matching controller that performs the acts of the flowchart.” And for terrestrial data Para [0044] : “The map data 31 include data representing a road network or system including road segment data and node data. The road segment data represent roads, and the node data represent the ends or intersections of the roads. The road segment data and the node data indicate the location of the roads and intersections as well as various attributes of the roads and intersections. Other formats than road segments and nodes may be used for the map data 31. The map data 31 may include structured cartographic data or pedestrian routes.”) comprising: 
receiving the sensed position data from a position sensing system operatively associated with a moveable object (Para [0038] : “Each vehicle 124 and/or mobile device 122 may include position circuitry such as one or more processors or circuits for generating probe data. The probe data may be generated by receiving GNSS signals and comparing the GNSS signals to a clock to determine the absolute or relative position of the vehicle 124 and/or mobile device 122. The probe data may be generated by receiving radio signals or wireless signals (e.g., cellular signals, the family of protocols known as Wi-Fi or IEEE 802.11, the family of protocols known as Bluetooth, or another protocol) and comparing the signals to a pre-stored pattern of signals (e.g., a radio map). The mobile device 122 may act as probe 101 for determining the position or the mobile device 122 and the probe 101 may be separate devices.”); 

selecting a reduced set of snap point candidates from the terrestrial data based on a sensed position point (Para [0100]: “The SWMM (or the location generator 40) may restrict the number of candidate locations 507 that are determined for the probe measurement 501. The maximum number of candidate locations 507 for a probe measurement 501 may be defined as a parameter M. For example, the SWMM may set M such that a maximum 3 or 5 candidate locations 507 are determined for each probe measurement 501. More or fewer candidate locations 507 may be determined. For example, where M is unbounded, the number of candidate locations determined may not have a maximum limit. The number of candidate locations 507 determined within the geographic area 505 may be based on the location, heading, speed, direction, or other properties of the probe measurement 501 or based on properties of the map information of the geographic area 505. For example, where the probe measurement indicates a high speed (e.g. typical of highway driving) the number of candidate locations 507 may be reduced. Because a probe on the highway may be unlikely to change course abruptly, reducing the number of candidate locations 501 determined may increase the speed of map-matching without significantly increasing the error of the map-matching process. In another example, where there is a high density of paths 509, 511, 513, 515, 517 in the geographic location 505 the number of candidate locations 501 may be increased. For example, in a dense urban area, the number of candidate locations 507 could be upward of 30.”); 

Pack teaches choosing a best snap point candidate from among the reduced set of snap point candidates based on a plurality of predictive variables and corresponding weighting factors for each snap point candidate in the reduced set of snap point candidates; and snapping the sensed position point to the best snap point candidate to produce a snapped position point, wherein said selecting, said choosing, and said snapping are performed in substantially real time so that said method correlates the sensed position data from the moveable object with terrestrial features in substantially real time (Col.9 Line 25-30: “The path likelihood module 220 can snap positions of a location aware device 110 in a serial manner. FIG. 5 illustrates the steps for performing the method in a serial manner. The snapping module 122 receives 501 a plurality of geographic data for a location aware device 110. The snapping module 122 receives 502 road network data for the location of the geographic data. The road network data can be retrieved from the road network store 124. The location track generation module 210 then generates 503 a location track for the plurality of geographic data. The path likelihood module 220 determines 504 all possible positions on road segments for a first position on the location track, Position 1. Next, for positions i=2 through N, the path likelihood module 220 determines 505 all possible positions on road segments for Position i, determines 506 the transition likelihoods between snapped positions for Position i and Position i−1, and determines 507 a most likely path to each snapped position for Position i. The path likelihood module 220 can snap the geographic positions in such a way as to reuse the stored road network data as much as possible (e.g., where the road graph is too large to fit in memory). The path likelihood module 220 deletes 508 all unlikely paths and determines 509 the most likely final snapped position for Position N. The path likelihood module 220 deletes 510 unused paths and stores 511 the most likely path for positions 1 through N for the location aware device 110.”) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fowe to incorporate the teachings of Pack to include choosing a best snap point candidate from among the reduced set of snap point candidates based on a plurality of predictive variables and corresponding weighting factors for each snap point candidate in the reduced set of snap point candidates; and snapping the sensed position point to the best snap point candidate to produce a snapped position point, wherein said selecting, said choosing, and said snapping are performed in substantially real time so that said method correlates the sensed position data from the moveable object with terrestrial features in substantially real time. Doing so would more accurately determine the location of the vehicle. 
	
Similarly Claims 19-22 are rejected on the similar rational as Claim 1 above is. 
Regarding Claim 2, Fowe in view of Pack teaches the method of claim 1.  
Fowe teaches further comprising: displaying the snapped position point and a portion of the terrestrial features on a display system (Para [0115] : “HAD vehicles use map - matching to place the vehicle on a map . For example , a visual representation of the road may be displayed by a HAD vehicle to aid a driver . Accurate map - matching ensures that the displayed map representation matches what the driver sees from his view point .”); 
Pack teaches repeating said receiving, said selecting, said choosing, said snapping, and said displaying on subsequent sensed position points so that sequential positions of the moveable object with respect to the portion of the terrestrial features are displayed in substantially real time (Col.7 Line 20-32: “This process is repeated for each of the subsequent positions on the location track up to the last position, PN. The path likelihood module 220 determines the most likely final position for PN. The most likely path for all the positions on the road segment path is determined by looking at the most likely position for PN, which is based on the most likely position for the preceding point, and proceeding recursively back to P1. To select the most likely position for PN, the path likelihood module 220 determines the probability of each possible position on a road segment for PN, which is the likelihood of a snapped position for PN plus the likelihood of all of the preceding snapped positions and all of the transition likelihoods along the most likely preceding path.”).

Regarding Claim 10, Fowe in view of Pack teaches the method of claim 1, further comprising pre-processing the terrestrial data before performing said receiving, said pre- processing the terrestrial data comprising: 
Fowe also teaches creating snap points from raw terrestrial data; and assigning a location ID to each snap point (Para [0094] : “FIG. 5 illustrates an example of candidate locations for a probe measurement. In FIG. 5, a probe measurement 501 with a heading 503 is placed within a geographic area 505. One or more candidate locations 507 may be distributed in the geographic area 505. The candidate locations 507 may correspond to locations on paths 509, 511, 513, 515, 517 within the geographic area 505.).

Regarding Claim 18, Fowe in view of Pack teaches the method of claim 1. Pack also teaches  further comprising: repeating said receiving, said selecting, said choosing, and said snapping to produce a plurality of snapped position points; and using the plurality of snapped position points to track sequential positions of the moveable object over time (Col.7 Line 20-32: “This process is repeated for each of the subsequent positions on the location track up to the last position, PN. The path likelihood module 220 determines the most likely final position for PN. The most likely path for all the positions on the road segment path is determined by looking at the most likely position for PN, which is based on the most likely position for the preceding point, and proceeding recursively back to P1. To select the most likely position for PN, the path likelihood module 220 determines the probability of each possible position on a road segment for PN, which is the likelihood of a snapped position for PN plus the likelihood of all of the preceding snapped positions and all of the transition likelihoods along the most likely preceding path.”).

Regarding Claim 23, Fowe in view of Pack teaches the position correlation system of claim 22.
 Fowe teaches wherein said user interface comprises a display system and wherein said computer processor causes the display system to provide a visual indication of the sequential positions of the moveable object with respect to the terrestrial features in substantially real time (Para [0115] : “HAD vehicles use map - matching to place the vehicle on a map . For example , a visual representation of the road may be displayed by a HAD vehicle to aid a driver . Accurate map - matching ensures that the displayed map representation matches what the driver sees from his view point .”).  

Regarding Claim 24, Fowe in view of Pack teaches position correlation system of claim 22.  Fowe teaches further comprising a position database operatively associated with said computer processor, said position database comprising position data received from the position sensing system (Fig . 12 #308 Path matched Probe Measurements are being interpreted at position data stored in the Geographic database #123 of Fig.12).  

Regarding Claim 25, Fowe in view of Pack the teaches position correlation system of claim 22, Fowe also teaches further comprising a data acquisition system operatively associated with said computer processor, said data acquisition system receiving the position data from the position sensing system (Para [0118] and also Fig. 9 : “The communication interface 305 may facilitate the receipt of the probe data 33 from the probes 101 a-n as well as provide the protected probe data 33 to the external device 41.”). 
Allowable Subject Matter
Claims 3-9, and 11-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al. (US2020/0234574A1) discloses a vehicle control device installed in a vehicle and a vehicle control method. The vehicle control device according to an embodiment of the present invention comprises: a communication unit configured to receive position information of the vehicle through a GPS module, and receive, from another vehicle, first position information of the another vehicle through a V2X module; a sensing unit for sensing second position information including a relative position of the vehicle to the another vehicle; and a processor for correcting the received position information of the vehicle on the basis of the first position information received through the communication unit and the second position information sensed by the sensing unit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218. The examiner can normally be reached M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDHESH K JHA/Primary Examiner, Art Unit 3668